DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.

Status of claims
This office action is in response to the amendment received on 12/07/2020.
Claims 1, 3, 6, 8, 10, 13, 21, 23 and 26 were amended.
Claims 4, 5, 11, 12, 15-20 and 24-25 were canceled.
Claims 1-3, 6-10, 12, 14, 21-23 and 26 are pending.
Claims 1-3, 6-10, 12, 14, 21-23 and 26 were examined.
 
  


 

Response to Arguments/Amendments
Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 8-11, filed on 12/07/2020), with respect to the rejection of claims 1-3, 6-10, 12, 14, 21-23 and 26 under 35 USC § 101 as being directed to an abstract idea have been fully considered but they are not persuasive. Specifically, Applicant asserts “Because Applicant is claiming a technical solution to a technical problem, claims 1-3, 6-10, 13, 14, 21-23, and 26 are not abstract.” Examiner respectfully disagrees. Contrary to Appellant’s argument, receiving a transaction request, obtaining transaction and user data and outputting an outcome (i.e. a receipt) does not provide any “technical solution to a technical problem” as contemplated by the Federal Circuit in DDR and Amdocs. See MPEP § 2106.05(a). For example, Appellant’s claimed receiving… request…; retrieving… key… contract… and… key…; invoking… contract…; propagating… ID… number… amount… and... status does not provide a technical solution to a technical problem unique to the Internet, i.e., a “solution . . . necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” DDR, 773F.3datl257. The focus of Appellant’s invention is not to improve the performance of computers or any underlying technology; instead, the focus is to use generic computer components (e.g., issuer system, computing device, processor, memory, computer readable medium) as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment or field of use. With respect to improvements to a “network environment”, Examiner respectfully reminds Applicant that the scope of the claims is directed to a single device, while the “network 

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, page 11, filed on 12/07/2020), with respect to the rejection of claims 3, 6, 10, 14, 23 and 26 under 35 USC § 112(b) have been fully considered and are persuasive. The rejection under 35 USC § 112(b) has been withdrawn in view of the claim amendments. However, upon further consideration, new grounds of rejection under 35 USC § 112(b) were made for claims 1-3, 6-10, 12, 14, 21-23 and 26 in view of the amended language.

Claim rejections - 35 USC § 102
Applicant’s amendments and arguments (see remarks, page 11, filed on 12/07/2020), with respect to the rejection of claims 8-10, 13, 14, 21-23, and 26 under 35 USC § 102 have been fully considered and are persuasive. The rejection under 35 USC § 102 has been withdrawn in view of the claim amendments.


Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 12-20, filed on 12/07/2020), with respect to the rejection of claims 1-3, 6-10, 12, 14, 21-23 and 26 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.

Claim Objections
Claim 10 is objected to because of the following informalities:  According to MPEP 608.01(m) “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).” Claim 10 recites the language “computing device to register a merchant-to-smart contract relationship” after the first period. This language was not considered for Examiner purposes, similarly to the amendments presented by corresponding claims 3 and 26. Appropriate correction is required.


Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-10, 12, 14, 21-23 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 1-3, 6 and 7 are directed to a method, claims 8-10, 13 and 14 are directed to a system, and claims 21-23 and 26 are directed to a computer-readable medium. . Therefore, these claims fall within the four statutory categories of invention. 
The claims recite intermediated settlement, which is an abstract idea. Specifically, the claims recite: a. “receiving... a transaction authorization request comprising a merchant ID, a transaction account number, a transaction amount, and a transaction ID”;b. “in response to receiving the transaction authorization request, retrieving, by the issuer system in electronic communication with an issuer repository, a merchant public key based on the merchant ID, a smart contract based on the merchant ID, and a user public key based on the transaction account number”;c. “invoking, by the issuer system, the smart contract by passing the user public key and the transaction ID to the smart contract”;d. “propagating, by the issuer system, the merchant ID, the transaction account number, the transaction amount, and a transaction status…”, 
which is grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims include: smart contracts, blockchain network. Merely using issuer system, computing device, processor, memory, computer readable medium only serves to use computers as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment or field of use. Specifically, these additional elements perform the steps or functions such as: 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-10, 12, 14, 21-23 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 8 and 21 recite “invoking, by the issuer system, the smart contract by passing the user public key and the transaction ID to the smart contract”. The specification as filed recites, inter alia:
“[0042]    Issuer authorization system 140 queries issuer repository 135 (step 411). Issuer authorization system 140 may query issuer repository to determine the merchant public key and smart contract based on the merchant ID, and/or the user public key based on the transaction account number identified during the purchase transaction. Issuer repository 135 
Therefore, as the specification as filed does not recite how the retrieved smart contract is invoked "by passing the user public key and the transaction ID to the smart contract". One of ordinary skill in the art would reasonably convey that the specification as filed recites the system "may invoke the smart contract returned in step 413 and may pass parameters relating to the transaction...", in other words, "passing" the parameters depends on the smart contract first being invoked. While the specification recites that those are distinct steps (i.e. according to the specification, the smart contract can be "invoked", however the parameters not necessarily passed (language "may pass")), the claims attempt to recite passing parameters as comprised by the "invoking" step. The specification as filed fails to recite such step/, the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims 2, 3, 6, 7, 9, 10, 12, 14, 22, 23 and 26 are also rejected since they depend on claims 1, 8 and 21, respectively.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-10, 12, 14, 21-23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8 and 21 recite the language “invoking, by the issuer system, the smart contract by passing the user public key and the transaction ID to the smart contract”. This language is unclear as the recited step/function requires "invoking" a retrieved contract by "passing" information to itself. In other words, is the contract invoked by passing information to itself? One of ordinary skill in the art would not be able to reasonably convey what constitutes "the smart contract" as the step of "invoking" requires modifying the smart contract itself. Therefore, to one of ordinary skill, the scope of the claim is unclear (see In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989).” Dependent claims 2, 3, 6, 7, 9, 10, 12, 14, 22, 23 and 26 are also rejected since they depend on claims 1, 8 and 21, respectively.


 
 
 
Claims 1, 8 and 21 recite: “retrieving a merchant public key based on the merchant ID, a smart contract based on the merchant ID, and a user public key based on the transaction account number;”. It is unclear by the claim language whether the language “based on” refers to “retrieving” (i.e. “A. retrieving… key based on ID; B retrieving contract based on ID; and C. retrieving key based on number”), or whether it refers to “describing data elements” (i.e. “retrieving A. key (which is) based on ID; B. contract (which is) based on ID; and C. key (which is) based on number. In other words, it is unclear whether the step of retrieving is based on each of the received data items (ID, ID and number) or whether it merely retrieve other data which is "based on" these received data items.”). This duality renders the scope of the claims unclear. Dependent claims 2, 3, 6, 7, 9, 10, 12, 14, 22, 23 and 26 are also rejected since they depend on claims 1, 8 and 21, respectively.

 
 
 
  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 12, 14, 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kote (US 2017/109748 A1) in view of Chow et al. (US 2019/0081796 A1).
With respect to claims 1, 8 and 21, Kote teaches a system, comprising a computing device comprising a processor and a memory; a non-transitory, computer-readable medium comprising machine-readable instructions (see Fig. 5, system provider device(s) 502, 3rd party device(s) 514 and paragraphs [0033] and [0034], [0048] and [0049]); and a method (Crypto currency chargeback system) comprising:  
receiving, by an issuer system, a transaction authorization request comprising a merchant ID, a transaction account number, a transaction amount, and a transaction ID (see creation and monitoring of chargebacks performed by a 
in response to receiving the transaction authorization request, retrieving, by the issuer system in electronic communication with an issuer repository, a merchant public key based on the merchant ID... and a user public key based on the transaction account number (see Fig. 6A, chargeback ledger paragraph [0038]; data mining techniques to identify public keys, paragraph [0039], transaction identified in row 516 using transaction ID 602, paragraph [0040]); 
invoking, by the issuer system, the smart contract by passing the user public key and the transaction ID to the smart contract (see recording of chargeback trigger a smart contract, paragraph [0040]); and 
propagating, by the issuer system, the merchant ID, the transaction account number, the transaction amount, and a transaction status to a blockchain network according to the smart contract (see Fig. 6C, incorporate chargeback reporting element into chargeback ledger 600, including From/To IDs 604 and 606, amount 608, chargeback status 610 and paragraph [0043]). 
Although Kote discloses the multi-signature transaction linked to a smart contract (see paragraph [0037]), Kote does not explicitly disclose a method, system and computer-readable medium comprising:  retrieving… a smart contract based on the merchant ID.  
However, Chow et al. disclose a method, system and computer-readable medium (Management Of Cryptographically Secure Exchanges Of Data Using Permissioned Distributed Ledgers) comprising:  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the notary module as disclosed by Chow et al. in the method, system and computer-readable medium of Kote, the motivation being to securely manage the maintenance and distribution of portions of the public cryptographic data stored within the permissioned block-chain ledger (see Chow et al., paragraph [0045]).
 
 
With respect to claims 21, 9 and 22, the combination of Kote and Chow et al. teaches all the subject matter of the method, system and computer-readable medium as described above with respect to claims 1, 8 and 21. Furthermore, Kote disclose a method, system and computer-readable medium wherein the merchant public key and the user public key comprise blockchain addresses (see Fig. 2, public keys, transactions A and B, paragraphs [0025]. [0026] and [0039]). 

With respect to claims 32, 10 and 23, the combination of Kote and Chow et al. teaches all the subject matter of the method, system and computer-readable medium as 
With respect to claims 6, 13 and 263, the combination of Kote and Chow et al. teaches all the subject matter of the method, system and computer-readable medium as described above with respect to claims 1, 8 and 21. Furthermore, Kote disclose a method, system and computer-readable medium further comprising receiving a request from a user device to register a user-to-blockchain relationship, the request comprising the transaction account number and the user public key (see Fig. 1, step 102, paragraphs [0033], [0034], [0036] and [0037]). Claims 6, 13 and 26 recite “receiving a request from a user device to register… relationship…” (Emphasis added), statements of intended use or field use. 
4, the combination of Kote and Chow et al. teaches all the subject matter of the method and system as described above with respect to claims 1 and 8. Furthermore, Kote disclose a method and system wherein the smart contract comprises a return policy, a refund policy, a partial payment schedule, a full payment workflow, a service deployment schedule, or a product delivery schedule (see paragraph [0037]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Peikert et al. (US 10,803,451 B2) disclose digital asset modeling, including example contract models a proposal for an option to swap two sellable contracts between two parties.
Blackman et al. (US 2020/0234386 A1) disclose systems and methods for using blockchains to record, manage, and transfer ownership rights to land titles, including  off-chain actions (e.g., send messages to permissioned users about the status of the property transaction or trigger other smart contracts).
Ben-Ari (US 2018/0343114 A1) discloses a system and method for blockchain smart contract data privacy, including public key and shared secret distribution using the blockchain smart contracts.

Durvasula et al. (US 2018/0075453 A1) disclose systems and methods for blockchain based payment networks, including a digital wallet interacting with digital currency smart contracts.
Dunlevy et al. (US 2017/0372300 A1) disclose system and method for cryptographically verified data driven contracts, including a mechanism to verify the authenticity of smart contract inputs and data accessed in third party systems by a smart contract so that blockchain based smart contracts to take action based on real-world inputs or have real-world side-effects (resource actions) using the off-chain host system..
Zhang et al. (US 2017/0352027 A1) disclose authenticated data feed for blockchains, including a smart contract interacting with an off-chain trusted computing environment.
Jacobs et al. (US 2017/0237554 A1) disclose methods and systems for using digital signatures to create trusted digital asset transfers, including smart contracts that can automatically and forcible settle digital assets according to certain criteria.

Tanner, Jr. et al. (US 2017/0039330 A1) disclose system and method for decentralized autonomous healthcare economy platform, including utilizing “side chaining” to process the private or semi-private smart contracts between the seller and buyer.
Davis et al. (US 2016/0342978 A1) disclose method and system for integration of market exchange and issuer processing for blockchain-based transactions, including the transaction message being formatted based on transaction message standards for authorization of a blockchain transaction.
Wilson, Jr. et al. (US 2016/0292680 A1) disclose digital asset intermediary electronic settlement platform, including receiving from a first user an authorization for a conditional transaction involving a right of the first user over a digital asset; matching the authorization for transaction from the first user with an authorization for transaction from at least one other user involving at least one right of the at least one other user over at least one digital asset, which has been recorded on the distributed ledger; settling the transaction between the first and at least one other user if the conditional is met; and recording the settled transaction on the distributed ledger.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6700.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Moreover, with respect to claims 2, 9 and 22, the claims recite non-functional descriptive material. Claims 2, 9 and 22 recite “wherein the merchant public key and the user public key comprise blockchain addresses” (Emphasis added). However, the limitations refer only to describing the type of data. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see, for instance, Kote, Fig. 5, system provider device(s) 502, 3rd party device(s) 514 and paragraphs [0033] and [0034], [0048] and [0049]; see also In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
        2 Claims 3, 10 and 23 recite “the request comprising the merchant ID, the merchant public key, and the smart contract” (Emphasis added), language directed to non-functional descriptive material.
        3 Claims 6, 13 and 26 recite “the request comprising the transaction account number and the user public key”, language directed to non-functional descriptive material.
        4 Claims 7 and 14 recite “wherein the smart contract comprises a return policy, a refund policy, a partial payment schedule, a full payment workflow, a service deployment schedule, or a product delivery schedule (Emphasis added), language directed to non-functional descriptive material.